DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 12/7/2021 are acknowledged. 
INFORMATION DISCLOSURE STATEMENT
2. 	No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-11, 16 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Botschka et al. (US 20070231286). 
Botschka et al. (US 20070231286) (hereinafter Botschka et al.) disclose compositions such as an eyelid enhancer gel that contains water, Ultrathix P-100 (acrylic acid/VP crosspolymer) at 1 w/w % and Aquaflex XL-30 (polyimide-1) at 6.67 w/w % (see Example 16 para 0039). Timica® Gold Sparkle is disclosed which a pearlescent pigment. Botschka et al. disclose crosslinked, liner copolymer of poly(vinyl pyrrolidone-acrylic acid) (para 0010-0011). The ratio is outside the ratio as claimed however, Botschka et al. discloses that the copolymer can be from 0.1-20 wt. %  of the defined copolymer(para 0013). The copolymer is a crosslinked, linear poly(vinyl pyrrolidone-acrylic acid) copolymer copolymer (para 0014). Therefore, compositions may contain up to 20 wt % (i.e. ultrathix P-100).  Looking to Example 16, 20 % of Ultrathix P-100 and 6.67 of Aquaflex XL-30 would meet compositions where the ratio is 2.998 (about 3:1). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining “[t]hat which infringes if later anticipates if earlier”); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) (“Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.”); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious).
It would have been prima facie obvious to one of ordinary skill in the art to vary the amount of rheology modifier and film formers. One would have been motivated to do so because Botschka et al. disclose they can be included in the compositions anywhere from 0.1 to 20 % (para 0022) and thus can be varied in order to provide the desired rheology properties for the composition. 
	Botschka et al. does not explicitly recite gel cross over point ranging from 2 % to about 50 % or 3-40 % strain as measured at 25oC with a test parameter of angular frequency of 1.0 rad/s , however, the only disclosure of the instant specification of  this feature are paragraphs 0025 and 0028 which recites "gel Crossover Point (Sol/Gel Point)", means the point at which the G'' (loss modulus) intersects the G' (storage modulus), reported in % strain. It is the point at which a composition goes from a more solid state to a more liquid state. An example of a method for determining gel crossover point is as follows: a Discovery HR-2 Rheometer by TA Instruments can be used, having 40 mm parallel plate geometry on a stainless steel flat peltier plate. The test can be run @ 25.degree. C., with test parameter of angular frequency of 1.0 rad/s and logarithmic sweep: Strain % 0.1 to 1000.0%. 5 points per decade”. No other description to obtain the property is provided. Absent any clear teaching in the specification of what needs to be present to achieve the recited properties, the Examiner takes the position that since Botschka disclose similar composition with similar polymers in similar amounts when optimized, one skilled in the art would expect similar properties. 

RESPONSE TO ARGUMENTS
5.	Applicants’ arguments have been fully considered but are not persuasive for the reasons below. 
	 Applicants argue that Example 16 of Botschka has a neutralizing agent which results in different gel crossover point characteristics than those of the current invention composition. 
	Applicants declaration demonstrates that the gel crossover point for Example 16 was 107 % strain. A person of ordinary skill in the art would have determined that the difference between 107 % strain and 50 % strain in gel compositions is significant and manifests itself in substantially different textures and rheological properties. By submitting the additional experiment demonstrating Example 16 of Botschka, Applicant has shown that the claimed gel crossover point of 2 % to about 50 % strain is not necessarily satisfied by Botschka. Applicants argue that the compositions of Botschka are highly neutralized owing to the presence of triethanolamine added to thicken the composition and such neutralization results in different gel crossover point characteristics. 
when optimized, one skilled in the art would expect similar properties”. 
CONCLUSION
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615